SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

503
CA 15-01180
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF RESCUE MISSION OF UTICA, INC.,
PETITIONER-RESPONDENT,

                      V                                            ORDER

CITY OF UTICA, ET AL., RESPONDENTS,
AND MICHAEL S. RIZZO, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT.

SCHMITT & LASCURETTES, LLC, UTICA (WILLIAM P. SCHMITT OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Erin P. Gall, J.), entered March 17, 2014 in a CPLR
article 78 proceeding. The judgment granted the petition, adjudged
that petitioner’s use of its property is legal and reversed the
determination of respondent Zoning Board of Appeals of the City of
Utica.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 10, 2016                         Frances E. Cafarell
                                                  Clerk of the Court